Citation Nr: 1015507	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

FINDING OF FACT

From March 14, 2007 the impairment from the Veteran's PTSD 
has most closely approximated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an initial evaluation in excess of 30 
percent for his disability.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided notice in a 
letter mailed in October 1997, prior to the adjudication of 
the claim.  The Veteran was also provided notice in May 2007, 
prior to the adjudication of the claim on appeal that 
included the disability rating criteria and effective-date 
element of the claim.  

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) are associated with the file, and 
records have been obtained from those VA medical providers 
identified by the Veteran as having relevant records.  The 
Veteran has also been afforded a VA compensation and pension 
(C&P) examination for PTSD in May 2007; the Veteran has not 
asserted, and the evidence of record does not show, that his 
disability has increased significantly in severity since 
then.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim increased initial rating for PTSD.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that in claims for increased 
rating, VA must consider that a claimant may experience 
multiple distinct degrees of disability, resulting in 
different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Analysis

The RO reopened and granted the Veteran's claim for service 
connection for PTSD in the June 2007 rating decision on 
appeal and assigned a disability rating of 30 percent, 
effective March 14, 2007.  

The Veteran submitted a notice of disagreement (NOD) to the 
assignment of a 30 percent disability rating in December 
2007.  In the NOD, the Veteran stated that he had reduced 
reliability and productivity due to symptoms such as 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationship.  He furthered that these were the very factors 
that caused him to seek help.  He stated that he was 
frequently unable to get "started" or even appear for 
necessary appointments, found that he was constantly angry 
for no reason, and found himself using harsh language without 
cause.  He also stated that he no longer had the friends he 
once had as he could not force himself to make or maintain 
contact with them.  

The Board has considered evidence of the severity of the 
disability since the effective date assigned by the RO, and 
whether "staged ratings" are for application.  Fenderson, 
12 Vet. App. 119.

The Board finds, for the reasons expressed below, that the 
Veteran's overall level of impairment is not consistent with 
a rating in excess of 30 percent and staged ratings are not 
for application.

VA medical center (VAMC) records from November 2006 to 
November 2008 showed that the Veteran reported symptoms to 
include depression; sleep problems; and difficulty 
remembering names, but he stated that most of the time he was 
ok.  The Veteran also noted his volunteering activities 
involving copy room and time-keeper duties at a high school.  
The Veteran had multiple diagnoses of PTSD, chronic major 
depressive disorder (MDD), recurrent and without psychotic 
features, and chronic depressive disorder with anxiety.

The Veteran had a VA C&P examination for PTSD in May 2007 in 
which he reported symptoms to include hypervigilance; 
exaggerated startle response; social isolation, but he also 
reported a good relationship with his daughter and grandson; 
avoidance of people, but noted he volunteered in many 
capacities out of fear of a shortened lifespan unless he 
remained active; sleep impairment to include nightmares; 
auditory and olfactory hallucinations; he denied panic 
attacks; and noted problems with activities of daily living 
to include shopping and recreational activities.  The 
examiner noted that the Veteran's speech was spontaneous, 
clear, and coherent; his attitude was cooperative, friendly, 
relaxed, and attentive; his attention was intact; his 
orientation was intact as to person, time, and place; his 
thought process and content was unremarkable; no problems 
were noted with his judgment, intelligence, or insight; and 
his remote, recent, and immediate memory was normal.  The 
Veteran was diagnosed with PTSD, moderate.  His global 
assessment of functioning (GAF) was 55, indicating moderate 
symptoms.

The Board notes that the GAF records the clinician's judgment 
of the individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  Scores ranging from 51-60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Quick 
Reference, supra, pg. 46-47.  The Veteran's GAF score of 55 
is in the middle of the "moderate" disability range.    

The Board notes that while the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  Rather, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue, and the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  In this case the GAF assigned for PTSD 
is consistent with the Veteran's moderate PTSD symptoms as 
detailed by the medical evidence of record.

The evidence of record shows the Veteran's PTSD causes social 
impairment (although the he generally functions 
satisfactorily with daily activities, volunteering, and has a 
good relationship with his daughter and grandson) due to such 
symptoms as: depression, hypervigilance, exaggerated startle 
response, and chronic sleep impairment.  Thus, the Veteran's 
demonstrated symptoms fall squarely within the rating 
criteria for the currently-assigned 30 percent rating.

 A schedular rating of 50 percent is awarded for symptoms 
approximating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking, but the evidence 
does not show the Veteran's PTSD approximates such 
impairment.

For the reasons above the Board finds the criteria for a 
schedular rating in excess of 30 percent for PTSD from March 
14, 2007 are not met.  Further, the criteria for an 
evaluation in excess of 30 percent were not met at any time 
during the period under review, and the Board accordingly 
concludes "staged ratings" are not for application.  
Fenderson, 12 Vet. App. 119.   

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(a).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects the Veteran has not required frequent 
hospitalizations for his PTSD and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

The Board must consider whether a claim has been raised for a 
total disability rating for individual unemployability due to 
service-connected disabilities.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, the Veteran has not asserted his 
service-connected PTSD renders him unemployable; accordingly, 
Rice is not applicable.

In addition to the medical evidence, VA must consider all 
favorable lay evidence of record.  38 USCA § 5107(b); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition 
to the medical evidence above, the Board has considered the 
Veteran's correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent and 
credible in reporting his own symptoms.  However, even 
affording the Veteran full credibility, the Board finds 
nothing in his correspondence showing symptomology more 
closely approximating the criteria for a rating higher than 
30 percent. 

In sum, based on the evidence and analysis above the Board 
finds the criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  Accordingly, the claim must be denied.

For the reasons and bases expressed above, the Board 
concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
is denied. 




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


